Electronically Filed
                                                     Supreme Court
                                                     SCWC-XX-XXXXXXX
                                                     12-AUG-2022
                                                     02:29 PM
                                                     Dkt. 21 OGAC




                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


                     NATIONSTAR MORTGAGE, LLC,
                  Respondent/Plaintiff-Appellee,

                                vs.

    ASSOCIATION OF APARTMENT OWNERS OF ELIMA LANI CONDOMINIUMS,
                  Petitioner/Defendant-Appellant,

                                and

    THOMAS BLAKE K. DAVID; SARAH L. DAVID; THE BANK OF NEW YORK
        MELLON, FKA THE BANK OF NEW YORK, AS TRUSTEE FOR THE
 CERTIFICATEHOLDERS OF CWHEQ, INC., HOME EQUITY LOAN ASSET BACKED
       CERTIFICATES, SERIES 2006-S6; FIA CARD SERVICES, N.A.,
                  Respondents/Defendants-Appellees.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CIV. NO. 3CC16100373K)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Petitioner/Defendant-Appellant Association of

 Apartment Owners of Elima Lani Condominium’s application for

 writ of certiorari filed on June 20, 2022, is hereby accepted.
          IT IS FURTHER ORDERED that no oral argument will be

held in this case.   Any party may, within ten days and pursuant

to Rule 34(c) of the Hawaiʻi Rules of Appellate Procedure, move

for retention of oral argument.

          DATED:   Honolulu, Hawaiʻi, August 12, 2022.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Michael D. Wilson

                               /s/ Todd W. Eddins




                                  2